Citation Nr: 1130216	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as due to exposure to chemicals and/or asbestos. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from December 1968 to December 1972.

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision. 

In April 2005, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is associated with the record.

The Board remanded the Veteran's claim in August 2009 to ensure compliance with the remand instructions from a 2006 Board remand.  Having reviewed the development conducted since the 2009 Board remand, the Board is satisfied that all the remand instructions have been at the very least substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, there is no prejudice for the Board to proceed.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has COPD that had its onset or is otherwise related to his military service.

2.  The evidence of record preponderates against a finding that the Veteran has been diagnosed with asbestosis or another asbestos related disease.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In October 2003 and February 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the February 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in August 2009, the Board remanded the Veteran's case to the RO for further development that included obtaining records regarding the Veteran's asbestos exposure in service, contacting a VA medical provider, "L.N.", to provide a signed etiologic opinion, and obtaining a VA medical opinion.  There has been substantial compliance with this remand, as a VA medical opinion was obtained in December 2009 and, in August 2010, the Naval History and Heritage Command responded to the RO's inquiry regarding records to confirm the Veteran's exposure to asbestos but was unable to provide additional information.  In the February 2011 supplemental statement of the case, the RO reported that "L.N." was no longer employed at the VA medical center in Muskogee.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a stomachache, headache, broken leg, varicose veins, or dizziness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran served in the United States Marine Corps from December 1968 to December 1972.  In approximately 2001, the Veteran was diagnosed with chronic obstructive pulmonary disorder.  The Veteran believes that his COPD is related to in-service exposure to chemicals and asbestos.  

Service treatment records are silent for any respiratory problems.  Post service, on a VA examination in 1973, the Veteran's breathing was noted to be normal.  In October 1991, the Veteran was noted to have clear lungs without any rales, rhonchis or wheezes.  It was noted that the Veteran was diagnosed with bronchial asthma and was on inhalers.

COPD was diagnosed in August 2001, based on pulmonary function tests that were conducted in June 2001.  

In July 2003, the Veteran filed a claim for service connection for emphysema.  In a September 2003 written statement, he explained that his work as a helicopter sheet metal mechanic exposed him to many hazardous chemicals and fumes, including cyanide and asbestos.  

In November 2004, the Veteran underwent a VA general medical examination during which he reported being exposed to numerous cleaning fumes while in service.  In addition he stated that he was exposed to asbestos because the helicopters were insulated, fireproofed, and soundproofed with asbestos.  Testing confirmed the presence of obstructive lung disease and the examiner diagnosed the Veteran with COPD.  No opinion as to the etiology of the condition was issued.   

In March 2005, the Veteran's representative suggested that a medical professional ("L.N.") at VA had essentially related the Veteran's COPD to his period of service, and, specifically, to service-related exposure to airborne stressors.  However, despite a comprehensive review of the record, such a written opinion was not found among the Veteran's medical records.  Nevertheless, because of this assertion, the Board obtained a medical opinion of record (that addressed a treatment record prepared by "L.N."), discussed infra.

In April 2005, the Veteran testified during a Board hearing.  He denied having any lung problems while in the Marine Corps, but he did report being around a number of chemicals and asbestos while in service.  The Veteran also indicated that he was diagnosed with COPD.  However, the Veteran was unsure whether a doctor had ever related his COPD to his time in service.  The Veteran indicated that, after service, he worked as an electrician, a mailman, and in security.  He stated that he first noticed respiratory problems in the early 1980s that were diagnosed as bronchial asthma that he believed worsened into COPD.  The Veteran reported that he smoked for 35 years. 

Results of a computed tomography (CT) scan of the Veteran's chest performed by VA in April 2007 included an impression of an unremarkable chest.

Results of x-rays of the Veteran's chest performed by VA in October 2009 showed that his lungs were well aerated.

In December 2009, a VA medical opinion of record was obtained addressing the etiology of the Veteran's COPD.  The VA physician reviewed the Veteran's claims file, including service treatment records and VA medical records; and also reviewed the medical literature regarding COPD.  He then opined that it was less likely than not that the Veteran's COPD was either caused or aggravated by the Veteran's military service, to include any exposure to chemicals and/or asbestos the Veteran had as an aviation mechanic.  Rather, the VA examiner found it at least as likely as not that the Veteran's COPD was the result of the Veteran's smoking.  The examiner noted that the Veteran had a 50 pack year history of smoking.  The VA examiner said that there were no CT or x-ray findings consistent with asbestosis.  

The VA examiner quoted a VA treatment record prepared by "L.N." wherein she said that "'COPD is almost always caused by cigarette smoking.  [The Veteran] has a greater than 50 pack year history of smoking, previously averaging as much as 3 packs per day.  He was also advised that COPD could be related to other risk factors including excessive exposure to dust, fumes, chemical gases, vapors, etc., especially if over a prolonged amount of time.  I do not recall what exposures he may have had during his military service and cannot make a statement that they were the cause of his respiratory difficulties.'"  The VA examiner explained that asbestosis was associated with restrictive lung disease, whereas COPD or emphysema was an obstructive lung disease (he cited to Dorland's Medical Dictionary, 29th ed., page 513 to support his conclusion).  

Generally, when asbestos exposure is alleged, VA must determine whether or not the evidence of record confirms the Veteran was exposed to asbestos during service, and determine whether the Veteran was exposed to asbestos (as a result of his/her occupation, for example) before or after service, and then determine whether or not a relationship exists between exposure to asbestos and the claimed disease (with consideration given to latency and exposure factors).  See VA Adjudication Procedures Manual Rewrite (M21-1MR or "the Manual"), Part IV, Subpart II, Chapter 1, Section H, 29.  However, an "asbestos" claim is not considered complete until evidence of an asbestos related disease is presented.  Id. 

In this case, it is immaterial whether the Veteran was exposed to asbestos while in service, as he has not been diagnosed with an asbestos-related disability.  See Degmetich, Brammer, Rabideau, supra.  Nor has an objective medical opinion been presented suggesting that the Veteran's COPD is the result of asbestos exposure. 

The Veteran has contended that service connection should be granted for a COPD.  Although the evidence shows that the Veteran currently has COPD, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including exposure to asbestos.  

On the other hand, the record reflects that the Veteran's respiratory system was normal on separation from service and the first post-service evidence of record of a respiratory disorder is from 1991 (when bronchial asthma was reported) and 2001 (when COPD was diagnosed), nearly 20 and 30 years, respectively, after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

More significantly, in fact, in December 2009, a VA examiner opined that it was less likely than not that the Veteran's COPD was either caused or aggravated by his military service, including exposure to chemicals and/or asbestos.  The VA examiner provided a rationale to support his opinion.  In the VA examiner's opinion, it was at least as likely as not that the Veteran's COPD was the result of his smoking, and noted that the Veteran had a 50 pack year history of smoking.  The VA examiner further explained that asbestosis was associated with restrictive lung disease, whereas COPD or emphysema was an obstructive lung disease.  In short, no medical opinion or other medical evidence relating the Veteran's COPD, to service or any incident of service has been presented.

The Veteran is competent to state that he has had respiratory problems since service.  In this case, the Veteran did not initially claim that his respiratory problems began in service, rather he stated they evidently began in the 1980s, over many years.  His claim was that these respiratory problems were due to exposure to asbestos and/or chemicals in service.  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing a normal respiratory system and the negative etiology opinion by the December 2009 VA examiner.  There is no competent evidence of a nexus between COPD and service.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as coughing, a black eye, or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic lung pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has breathing problems, however as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

While the Veteran maintains that he has COPD related to active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as discussed above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, varicose veins, or even a cough, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for COPD and his claim is therefore denied.


ORDER

Service connection for COPD is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


